Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JPH10181452A).
Hasegawa discloses a vehicle mirror assembly, the assembly including a casing (6), a base plate (actuator, not shown) fixed in the casing (see paragraph 0008) and a receiving plate (2) rotatably attached to the base plate (actuator); a mirror plate (1, 5) having a glass mirror (5) secured on a mounting plate (1); and an attachment (11, 12, 21, 22) interposed between said receiving plate and said mirror plate (see figures 1 and 2), said attachment having a first part (11, 12) provided in the mirror plate (see figures 1 and 2) and a second part (21, 22, 23) provided in the receiving plate (se figures 1 and 2), said first part having at least one first centering element (11) and at least one releasable locking element (12), and said second part having at least one second complementary centering element (21) configured to receive the said at least one first centering element and at least one opening (23) configured to receive the said at least one releasable locking element (see figures 1 and 2), wherein the at least one first centering element includes at least one centering pin (11) attached to the mounting plate (see figures 1 and 2) and the at least one second complementary centering element includes at least one opening formed in the receiving plate (see figures 1 and 2), wherein the at least one centering pin includes a conical 
The examiner takes Official Notice that it is well known to manufacture a vehicle mirror comprising a glass substrate having a reflective coating thereon in the same field of endeavor for the purpose of allowing a driver of a vehicle to view areas about the vehicle.
Therefore, it would having been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Hasegawa to include a glass substrate, as commonly used  and employed in the mirror art, in order to similarly allow a driver of a vehicle to view areas about the vehicle.
Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror substrate of Hasegawa et al to include a glass material, as commonly used and employed in the mirror art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a mirror substrate material. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.

It would have been obvious to one of ordinary skill in that art at the time the invention was made to modify the second complementary centering element (21) of Hasegawa to include a funnel shape opening in order to further assist in guiding the pin (11) into the opening, since it has been held that a mere changed in the shape of an element is generally recognized as being within the level of one of ordinary skill in the art when the change in shape is not significant to the function of the combination. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to the limitations of claim 5, Hasegawa discloses all of the subject matter claimed except for the locking opening having chamfers.
It would have been obvious to one of ordinary skill in that art at the time the invention was made to modify the locking openings (23) of Hasegawa to include chambers in order to further assist in guiding the tapered resilient clip (123) into the opening, since it has been held that a mere changed in the shape of an element is generally recognized as being within the level of one of ordinary skill in the art when the change in shape is not significant to the function of the combination. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
4.	Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
January 15, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872